       Case 3:14-cr-00175-WHA Document 1123 Filed 12/05/19 Page 1 of 3



JENNER & BLOCK LLP
   Reid J. Schar (pro hac vice)
   RSchar@jenner.com
   353 N. Clark Street
   Chicago, IL 60654-3456
Telephone: +1 312 222 9350
Facsimile: +1 312 527 0484

CLARENCE DYER & COHEN LLP
   Kate Dyer (Bar No. 171891)
   kdyer@clarencedyer.com
   899 Ellis Street
   San Francisco, CA 94109-7807
Telephone: +1 415 749 1800
Facsimile: +1 415 749 1694

CRAVATH, SWAINE & MOORE LLP
   Kevin J. Orsini (pro hac vice)
   korsini@cravath.com
   825 8th Avenue
   New York, NY 10019
Telephone:    +1 212 474 1000
Facsimile:    +1 212 474 3700

Attorneys for Defendant PACIFIC GAS AND ELECTRIC
COMPANY

                          UNITED STATES DISTRICT COURT
                         NORTHERN DISTRICT OF CALIFORNIA
                             SAN FRANCISCO DIVISION


UNITED STATES OF AMERICA,                      Case No. 14-CR-00175-WHA

                             Plaintiff,        RESPONSE TO REQUEST FOR
                                               FIGURES FROM
                                               INVESTIGATION REPORT
       v.
                                               Judge: Hon. William Alsup
PACIFIC GAS AND ELECTRIC COMPANY,

                             Defendant.




                                            1
             RESPONSE TO REQUEST FOR FIGURES FROM INVESTIGATION REPORT
                               Case No. 14-CR-00175-WHA
        Case 3:14-cr-00175-WHA Document 1123 Filed 12/05/19 Page 2 of 3



               Defendant Pacific Gas & Electric Company (“PG&E”) respectfully submits this

response to the Court’s December 3, 2019 order requesting Figures 4 and 9 of the CPUC report

entitled “Appendix A SED Investigation Report for 2018 Camp Fire with Attachments.”


               PG&E has no objection to providing both photographs requested by the Court in

an unredacted format.


               PG&E also received the CPUC Safety and Enforcement Division’s Camp Fire

Report (“Report”) in redacted format. The claim of confidentiality regarding Figure 4 and

Figure 9 is not PG&E’s claim of confidentiality. It appears that the photograph in Figure 4 is

one initially provided by PG&E, but redacted in the Report.


               After receiving the Court’s Order, on December 4, 2019, PG&E contacted the

CPUC, which advised that the redactions had been made at the request of CAL FIRE. The same

day, PG&E reached out to CAL FIRE to request copies of the photographs and permission to

provide them to the Court. On the evening of December 4, 2019, CAL FIRE responded that it

had no objection to the provision of the photograph at Figure 4 and confirmed the photograph

originated with PG&E. An unredacted copy of Figure 4 is attached to this filing as Exhibit A.


               As to Figure 9, CAL FIRE responded it had no objection to the provision of an

unredacted copy of the photograph provided that the Butte County District Attorney also agreed.

Thereafter, on the morning of December 5, 2019, PG&E reached out to the Butte County District

Attorney regarding the Court’s request. As of the time of this filing, it is PG&E’s understanding

that the Butte County District Attorney objects to the public filing of an unredacted copy of

Figure 9. PG&E’s understanding is that, unlike Figure 4, Figure 9 did not originate with PG&E.

Nonetheless, PG&E is endeavoring to determine if the Figure 9 that is redacted in the Report is

in its possession in an undredacted format, and, if so, whether it is possessed in a manner that

would permit provision to the Court. To the extent PG&E determines it has possession of Figure

9 in an unredacted format it will further update the Court.
                                             2
              RESPONSE TO REQUEST FOR FIGURES FROM INVESTIGATION REPORT
                                Case No. 14-CR-00175-WHA
      Case 3:14-cr-00175-WHA Document 1123 Filed 12/05/19 Page 3 of 3




                                                Respectfully Submitted,

Dated: December 5, 2019                         JENNER & BLOCK LLP



                                              By:    /s/ Reid J. Schar
                                                    Reid J. Schar (pro hac vice)

                                                CRAVATH, SWAINE & MOORE LLP



                                              By:    /s/ Kevin J. Orsini
                                                    Kevin J. Orsini (pro hac vice)


                                                CLARENCE DYER & COHEN LLP


                                              By:    /s/ Kate Dyer
                                                    Kate Dyer (Bar No. 171891)


                                              Attorneys for Defendant PACIFIC GAS
                                              AND ELECTRIC COMPANY




                                          3
           RESPONSE TO REQUEST FOR FIGURES FROM INVESTIGATION REPORT
                             Case No. 14-CR-00175-WHA
